United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        October 26, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 05-41094
                               Summary Calendar


                              CHON PATRICK DIMAS,

                               Petitioner-Appellant,

                                       versus

     NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
             JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                          Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 9:02-CV-206
                          --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Chon Patrick Dimas, Texas prisoner # 851077, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition for

habeas relief.    Dimas claims that his federal rights were violated

1)    because   the   state    trial    court   admitted   evidence     of   his

commission of an extraneous burglary and 2) because the evidence at

trial was insufficient to support the jury’s verdict that he was

guilty of murder.




       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 05-41094
                                    -2-

     We have reviewed the record and the briefs submitted by the

parties   and   hold    that   Dimas   failed   to   meet   his   burden   of

establishing that the state court’s adjudication of his claims

resulted in a decision that was contrary to federal law, or was

based on an unreasonable determination of the facts in light of the

evidence presented in the state court proceedings.           See 28 U.S.C.

§ 2254(d); Williams v. Taylor, 529 U.S. 362, 402-13 (2000); Jackson

v. Virginia, 443 U.S. 307, 319 (1979); Story v. Collins, 920 F.2d
1247, 1254 (5th Cir. 1991);       Aguilar v. Dretke, 428 F.3d 526, 534

(5th Cir. 2005).       Accordingly, we affirm.

     AFFIRMED.